FILED
                           NOT FOR PUBLICATION
                                                                             FEB 15 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HONG KONG ENTERTAINMENT                          No.   17-17473
(OVERSEAS) INVESTMENT, LTD.,
DBA Tinian Dynasty Hotel and Casino,             D.C. No. 1:16-cv-00009

              Petitioner-Appellant,
                                                 MEMORANDUM*
 v.

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; KIRSTJEN
NIELSEN, in her official capacity as
Secretary of the United States Department
of Homeland Security; L. FRANCIS
CISSNA, in his official capacity of
Director, United States Department of
Citizenship and Immigration Services,

              Respondents-Appellees.


                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                   Ramona V. Manglona, Chief Judge, Presiding

                          Submitted February 11, 2019**
                               Honolulu, Hawaii

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: TALLMAN, BYBEE, and N.R. SMITH, Circuit Judges.

      Hong Kong Entertainment (Overseas) Investment, Ltd. (“HKE”) appeals the

district court’s order dismissing its suit against the United States Customs and

Immigration Services (“USCIS”) and related officials for lack of subject matter

jurisdiction. HKE filed a petition for judicial review in district court after USCIS

denied 151 CW-1 visa applications which would have allowed HKE to employ

foreign workers at a casino in the Northern Mariana Islands. It asked the court to

remand the applications to USCIS with instructions to approve them and for a

declaratory judgment that HKE is a “legitimate employer.” Because these claims

are not justiciable, we affirm dismissal.

      For a plaintiff’s claim to be justiciable, it “must have standing to bring the

claim, and the claim must not be moot.” Jacobs v. Clark Cty. Sch. Dist., 526 F.3d
419, 425 (9th Cir. 2008). To establish standing, a plaintiff must show “(1) an

injury in fact, (2) a sufficient causal connection between the injury and the conduct

complained of, and (3) a likelihood that the injury will be redressed by a favorable

decision.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157–58 (2014)

(citation, alterations, and punctuation omitted). A case is moot if there is no




                                            2
“present controversy as to which effective relief can be granted.” Doe No. 1 v.

Reed, 697 F.3d 1235, 1238 (9th Cir. 2012) (citation omitted).

      HKE’s request that we instruct USCIS to approve the visa applications is not

justiciable because we may grant it no effective relief. A CW-1 visa applicant

must specify the dates for which the visa, if approved, would be effective. None of

the visas HKE applied for would have been in effect beyond November 7, 2015,

and HKE has not submitted any further visa applications. It has not requested that

any alien be permitted to work in the United States for any present or future period.

Further, we take judicial notice of HKE’s statement to the district court in another

matter that it ceased business operations in the Northern Mariana Islands in March

2016. It follows that HKE no longer has need for CW-1 visas. Accordingly, even

if HKE were to prevail on the merits of its suit at trial, no court could compel

USCIS to issue HKE visas that would be effective going forward.

      HKE’s request for a declaration that it is a “legitimate employer” is likewise

not justiciable. USCIS denied HKE’s visa applications in part because the

company did not meet its burden to establish that it was an “eligible employer

engaged in legitimate business.” In reaching this determination, the agency cited

pending federal civil and criminal enforcement actions charging HKE with

violations of the Bank Secrecy Act (“BSA”). At the time USCIS issued its


                                           3
decision, HKE had entered into a non-prosecution agreement with the United

States Attorney in which it stipulated to violations of the BSA and agreed to a

three-year period of supervision during which it could be re-indicted if it violated

the terms of the agreement.

      HKE alleges that it suffered a reputational injury from USCIS’s denial of its

visa applications on these grounds. But there is no redress available for that injury

in this posture. The sources of HKE’s alleged reputational injury are the civil and

criminal enforcement proceedings that the government pursued against it, and any

redress to that injury was to defending against the proceedings and appealing any

adverse judgment. Neither USCIS nor the courts can change the outcome of these

proceedings. Thus, because we cannot redress HKE’s alleged injury, it lacks

standing to pursue this claim.

      For the foregoing reasons, the judgment of the district court is

AFFIRMED.1




      1
      USCIS’s motion for judicial notice, filed June 25, 2018, is GRANTED.
HKE’s motion for judicial notice, filed August 7, 2018, is GRANTED.
                                          4